     Case 2:20-cv-01796-JAD-VCF Document 37
                                         35 Filed 03/11/21
                                                  03/10/21 Page 1 of 2
                                                                     3



1    Youssef H. Hammoud, (CA #321934)
2    (Admitted pro hac vice)
     PRICE LAW G ROUP, APC
3    6345 Balboa Blvd., Suite 247
4    Encino, CA 91316
     T: (818) 600-5596
5    F: (818) 600-5496
6    E: youssef@pricelawgroup.com
7    Steven A. Alpert, NV Bar #8353
8    PRICE LAW GROUP, APC
     5940 S. Rainbow Blvd., Suite 3014
9    Las Vegas Nevada, 89118
10   Phone: 702-794-2008
     alpert@pricelawgroup.com
11   Attorneys for Plaintiff,
12   Noel Fuentes
13                        UNITED STATES DISTRICT COURT
14                             DISTRICT OF NEVADA
15
16   NOEL FUENTES,                              Case No.: 2:20-cv-01796-JAD-VCF
17                      Plaintiff,              STIPULATION AND ORDER FOR
18                                              DISMISSAL WITH PREJUDICE
     v.                                         AS TO DEFENDANT EXPERIAN
19                                              INFORMATION SOLUTIONS,
20   MIDLAND FUNDING LLC;                       INC.
     EXPERIAN INFORMATION                               ECF No. 35
21
     SOLUTIONS, INC.; EQUIFAX
22   INFORMATION SERVICES, LLC,
23
                        Defendants.
24
25
           Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Noel Fuentes
26
     (“Plaintiff”) and Defendant Experian Information Solutions, Inc. (“Experian”), by
27
28   and through undersigned counsel, hereby stipulate that this action and all claims and
                                               1
     Case 2:20-cv-01796-JAD-VCF Document 37
                                         35 Filed 03/11/21
                                                  03/10/21 Page 2 of 2
                                                                     3



1    defenses asserted therein be dismissed with prejudice as to Defendant Experian. The
2
     parties shall bear their own attorneys’ fees and costs.
3
4                                                        RESPECTFULLY SUBMITTED,

5    DATED: March 10, 2021                               DATED: March 10, 2021
6
     By: /s/ Youssef H. Hammoud                          By: /s/ Andrew J. Sharples
7    Youssef H. Hammoud, (CA #321934)                    Andrew J. Sharples, NV Bar #12866
8    (Admitted pro hac vice)                             Jennifer L. Braster, NV Bar #9982
     PRICE LAW GROUP, APC                                NAYLOR & BRASTER
9    6345 Balboa Blvd., Suite 247                        1050 Indigo Drive, Suite 200
10   Encino, CA 91316                                    Las Vegas, Nevada 89145
     T: (818) 600-5596                                   Telephone: (702) 420-7000
11   F: (818) 600-5496                                   Facsimile: (702) 420-7001
12   E: youssef@pricelawgroup.com                        asharples@nblawnv.com
                                                         jbraster@nblawnv.com
13   Steven A. Alpert, NV Bar #8353
14   PRICE LAW GROUP, APC                                Katherine A. Neben, NV Bar #14590
     5940 S. Rainbow Blvd., Suite 3014                   JONES DAY
15   Las Vegas Nevada, 89118                             3161 Michelson Drive, Suite 800
16   Phone: 702-794-2008                                 Irvine, CA 92612
     alpert@pricelawgroup.com                            Telephone: (949) 851-3939
17   Attorneys for Plaintiff,                            Facsimile (949) 553-7539
18   Noel Fuentes                                        kneben@jonesday.com
                                                         Attorneys for Defendant,
19                                                       Experian Information Solutions, Inc.
20
                                         IT IS SO ORDERED.
21                                       ORDER
22
         Based on the stipulation between plaintiff   and Defendant Experian Information Solutions,
                                            ______________________________________
23   Inc. [ECF No. 35], which I construe as a joint motion under Local Rule 7-1(c) because it was
                                            Hon. Jennifer A. Dorsey
     signed by fewer than all the parties or their attorneys, and with good cause appearing, IT IS
24   HEREBY ORDERED that ALL CLAIMS         UNITEDAGAINSTSTATES     DISTRICT
                                                               Experian          JUDGEwith prejudice,
                                                                        are DISMISSED
25   each side to bear its own fees and costs.
                                                  _________________________________
26                                       DATED: ___________________________
                                              U.S. District Judge Jennifer A. Dorsey
27                                                Dated: March 11, 2021

28
                                                   -2-
